Citation Nr: 1805939	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-22 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from July 1982 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2016, the Board denied the Veteran's claims.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2017, the Court vacated the Board's June 2016 denial and remanded the matter to the Board for compliance with the instructions included in the parties' Joint Motion for Remand (JMR).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded VA examinations for her acquired psychiatric disorder claim.  The Board finds that a VA examination is necessary to assist her with her claims.  See 38 C.F.R. § 3.159 (c)(4), McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The AOJ should attempt to develop the Veteran's stressors.  

As well, the Veteran provided private records from Allied Behavioral Consultants, People's Health Centers, and the Hopewell Center, attempts should be made to obtain private medical records.  

The Board finds that the Veteran's claim for a TDIU is inextricably intertwined with the claim for service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Consideration of the claim for TDIU must be deferred pending the resolution (development and readjudication) of the acquired psychiatric disorder claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any needed assistance (authorization and consent) from the Veteran, the AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the acquired psychiatric disorder(s) on appeal.  

2.  Upon completion of directive (1), schedule the Veteran for a VA psychiatric examination.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

After this review, the examiner should provide responses to the following:

(a)  What are the Veteran's acquired psychiatric diagnoses?

(b)  For each diagnosis, is it at least as likely as not (a 50% or higher degree of probability) that this diagnosis is related to service?  

(c)  If PTSD is diagnosed, what stressor(s) caused the PTSD.

In providing this opinion, the examiner should address the treatments and diagnoses already of record.

A rationale for all opinions offered should be provided.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed. 

4.  After completion of the above and any other development deemed necessary, readjudicate the issues remaining on appeal, to include TDIU.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




